DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Format
Applicant is reminded of proper claim amendment format. When claims are cancelled, the text of the claim should not be included in the claim listing. Applicant has properly formatted cancelled claims 5, 8, 9, and 12, but Applicant has included the text of cancelled claims 19-20. 

Drawings
Replacement drawings were received on 2/10/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Also in claim 10, Applicant refers to “the fabric.” However, in claim 1 Applicant has recited “two layers of fabric.” Thus it is not clear which fabric “the fabric” is referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mountfort (US 2012/0030853) in view of  Coffinardi et al. (US 2008/0236417). 
With respect to claim 1, Mountfort disclose the claimed protective hand covering except for the gripping material disposed on an inside surface of the shell. Mountfort discloses a protective hand covering comprising: 
a flexible shell 10 having a closed first end, an open second end opposite the first end (as shown in Fig. 1 of Mountfort); 
wherein the flexible shell comprises two layers of fabric (Mountfort, paragraph [0029]);
and an elastically constricted region (shown at 30 in Fig. 1 of Mountfort) between the first and second ends, the constricted region defining a passage between the first and second ends (as shown in Fig. 1 of Mountfort); and  
further comprising an elastic band 30 disposed around and constricting the constricted region (Mountfort, paragraph [0028]). 
Coffinardi et al. teach a protective hand covering (“glove,” see abstract of Coffinardi) including a gripping material 2 disposed on an inside surface of a shell 3 at the constricted region (the end region of the item 4 in Coffinardi et al. corresponds to the constricted region which is also at the end region of flexible shell 15 of Mountfort), and around the passage (as shown in Fig. 3 of Coffinardi et al.), the gripping material having a coefficient of friction higher than a coefficient of friction of the material of the flexible shell (while Coffinardi et al. does not explicitly state that the coefficient friction of the gripping material 2 is higher than a coefficient of friction of the material of the flexible shell, Coffinardi et al. teach that the purpose of the friction material 2 is to better hold said tubular body 13 to said resisting surface (Coffinardi et al., paragraph [0015]. One of ordinary skill in the art would understand that this means it has a higher coefficient of friction than the tubular body 13. Additionally, Coffinardi et al. taches, in paragraph [0015], that the gripping material is silicone which has a high coefficient of friction); and 
wherein the gripping material is arranged in a plurality of separated patches disposed about the passage and not disposed elsewhere on the flexible shell (as shown in Fig. 3 of Coffinardi et al.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Coffinardi et al. with the protective hand covering disclosed by Mountfort for the advantage of the gripping material holding the hand covering onto the surface which it is fitted, wherein the gripping material is substantially invisible and allows excellent anti-slip action (Coffinardi et al., paragraphs [0115]-[0116]). 
With respect to claims 2-3, Coffinardi et al. disclose that the gripping material is silicone rubber (Coffinardi et al., paragraphs [0015] and [0036]). 
With respect to claim 4, the gripping material 2 is arranged in a continuous band around the passage (the entire inner circumference of the item 4 is printed in two sides 24 and 25, as shown in Figs. 3 and 9 and taught in paragraph [0067] of Coffinardi et al. 
With respect to claim 11, Mountfort disclose that the flexible shell comprises a stretchable fabric (Mountfort, paragraph [0015]). 
With respect to claim 13, Mountfort, as modified, discloses the claimed protective hand covering except that they are silent on the specific sizes of the expanded circumference , constricted inner circumference and the location of the constricted region. However, it has been held that a mere change in size does not patentably distinguish over the prior art. 
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In this case, the specific dimensions recited in claim 13 do not alter the basic function of the protective hand covering and therefore would have been obvious.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mountfort (US 2012/0030853) in view of  Coffinardi et al. (US 2008/0236417), as applied to claim 1 above, and further in view of Maring (US 2017/0354191). 
With respect to claim 6, Mountfort in view of Coffinardi et al. disclose the claimed protective hand covering except that they are silent on wither the gripping material has a texture on its exposed surface. However. Maring teaches a gripping material 12 on a garment 10 that is placed against the skin of a wearer (Maring, paragraph [0014]). Figure 2 of Maring shows that the gripping material 12 has a texture on its exposed surface (Maring, paragraph [0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Maring with the protective hand covering disclosed by Mountfort in view of Coffinardi et al. for the advantage of the textured pattern which creates a sealed grip between the skin and gripping material when the skin becomes moist from perspiration (Maring, paragraph [0020]).
With respect to claim 7, Fig. 2 of Maring shows that the texture comprises tapered ridges.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mountfort (US 2012/0030853) in view of  Coffinardi et al. (US 2008/0236417), as applied to claim 1 above, and further in view of Crawley et al. (US 5,948,707). 
With respect to claim 10, Coffinardi et al. discloses that the gripping material 2 is printed onto the fabric using a screen printing process (Coffinardi et al., paragraph [0022). However, they are silent on whether this results in the gripping material being partially infused into the fabric. However, Crawley et al. teach applying the gripping material (“silicone” or “polyurethane” by screen printing or a gravure process. Such a process would result in the gripping material being at least partially infused into the base fabric 10 (Crawley et al., col. 6, lines 17-33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Crawley et al. with the protective hand covering disclosed by Mountfort in view of Coffinardi et al. for the advantage of the gripping material being infused into the fabric thereby creating a stronger bond with the fabric. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mountfort (US 2012/0030853) in view of  Coffinardi et al. (US 2008/0236417), as applied to claim 1 above, and further in view of  Luvable Friends Unisex Baby Cotton Scratch Mittens (Amazon.co.uk website, hereafter “Luvable Friends”).
With respect to claim 14, Mountfort in view of Coffinardi et al. disclose the claimed protective hand covering except for the portion of the shell between the closed end and the constricted region being of a shape and size to contain a hand of an infant less than one year old, and the constricted region is of a size to enclose the wrist of an infant less than one year old. However, Luvable Friends teaches a protective hand covering wherein the portion of the shell between the closed end and the constricted region being of a shape and size to contain a hand of an infant less than one year old, and the constricted region is of a size to enclose the wrist of an infant less than one year old as shown in the image on pg. 1 of Luvable friends. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Luvable friends with the protective hand covering disclosed by Mountfort in view of Coffinardi et al. because one of ordinary skill would readily be able to scale the size of a hand covering to match the dimensions of a smaller hand for the advantage of providing a protective hand covering for an infant. 

Allowable Subject Matter
Claims 15-18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 11, and 13  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Mountfort in view of Coffinardi et al. disclose the protective hand covering as recited in claims 1-4, 11, and 13. Maring has been applied to claims 6-7 in the new combination as previously applied in the non-final rejection of 10/20/2020. Crawley has been applied to claim 10 in the new combination as previously applied in the non-final rejection of 10/20/2020, and Luvable friends has been applied to claim 14 in a similar manner as applied in the non-final rejection of 10/20/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Modha et al. is cited to show another example of protective hand covering with an inner gripping surface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 25, 2021